POND, J.
This suit was begun before a justice by attachment to recover an alleged balance of $143. On the trial there the plaintiffs had judgment on a plea in abatement filed by defendants, as well as on the merits. Defendants appealed to the circuit court, and there moved to dissolve the attachment and dismiss the suit for failure of appellants to file a statement of their cause of action in the justice’s court. The motion was sustained, to which ruling plaintiffs excepted at the time. They also filed a motion for new trial, which was overruled, to which ruling plaintiffs did not except. Their failure in this respect rendered the bill of exceptions nugatory. Ryan v. Growney, 125 Mo. 414. Hence there is nothing before us for review except the record proper. As this shows no error in the judgment óf the lower court, it will be affirmed.
All concur.